                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STEVE JOHNSON,                                 Case No. 17-cv-03676-WHO
                                                        Plaintiff,                         ORDER GRANTING DEFENDANT'S
                                   8
                                                                                           MOTION FOR SUMMARY
                                                   v.                                      JUDGMENT AND DENYING
                                   9
                                                                                           PLAINTIFF’S REQUEST FOR LEAVE
                                  10        NATIONSTAR MORTGAGE, LLC,                      TO AMEND THE COMPLAINT
                                                        Defendant.                         Re: Dkt. Nos. 58, 66
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This case arises from a defaulted home loan and an unsuccessful attempt at a loan

                                  14   modification after that default. Plaintiff Steve Johnson brings claims against servicer Nationstar

                                  15   Mortgage, LLC, asserting that Nationstar’s conduct during the parties’ dealings amounted to

                                  16   breach of contract, violations of California law, and negligence. Before me is Nationstar’s motion

                                  17   for summary judgment and Johnson’s request for leave to amend his complaint, filed after the

                                  18   hearing on the summary judgment motion. The undisputed facts show that Johnson agreed to the

                                  19   clear terms of the trial payment plan and then failed to comply with those terms. The amendment

                                  20   Johnson proposes would be futile. Accordingly, I will grant Nationstar’s motion for summary

                                  21   judgment.

                                  22                                            BACKGROUND

                                  23   I.      FACTUAL BACKGROUND
                                  24           In 2007, Johnson purchased the real property located at 170 King Street #1111 in San

                                  25   Francisco, secured by a promissory note in favor of Bank of America, N.A. in the amount of

                                  26   $635,250.00. Request for Judicial Notice (“RJN”)1 Ex. 1 (“Deed of Trust”) [Dkt. No. 58-1]. He

                                  27
                                       1
                                        Nationstar asks that I take judicial notice of thirteen documents. Dkt. No. 58-1. Federal Rule of
                                  28
                                       Evidence 201(b) authorizes a court to take judicial notice of facts that are generally known within
                                   1   fell behind in his mortgage payments in late 2008 after a change in income. Deposition of Steve

                                   2   Johnson (“Johnson Depo.”), Declaration of Tara Mohseni (“Mohseni Decl.”) [Dkt. No. 58-2]2 Ex.

                                   3   C, 30:9–24. The loan went into foreclosure in 2010 and on May 25, 2010, a Notice of Trustee’s

                                   4   Sale was recorded on the property. RJN Exs. 2, 4. Bank of America transferred the loan to

                                   5   Nationstar in 2013. Id. Ex. 6. Johnson filed for bankruptcy on November 12, 2014, and his

                                   6   petition was dismissed on September 23, 2016. Id. Ex. 11.

                                   7            On September 9, 2016, Nationstar sent a letter to Johnson’s bankruptcy attorney indicating

                                   8   that it had approved Johnson to enter into a trial payment plan (“TPP”) under the Streamline

                                   9   Home Affordable Modification Program (“HAMP”).3 Declaration of Fay Janati (“Janati Decl.”)

                                  10   Ex. 3 (“Offer Letter”) [Dkt. No. 58-3]. To accept the offer, Johnson was required to make the first

                                  11   payment no later than October 31, 2016. Id. at 1. To qualify for a permanent loan modification,

                                  12   the TPP required Johnson to make three payments of $4,135.88 in October, November, and
Northern District of California
 United States District Court




                                  13   December 2016. Id. After making the three trial period payments, Nationstar would offer him a

                                  14   permanent loan modification. October 31 Phone Call Transcript (“Tr.”), Johnson Depo. Ex. 74 at

                                  15

                                  16
                                       the trial court’s territorial jurisdiction or that “can be accurately and readily determined from
                                  17   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b); see Lee v. City
                                       of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2011) (noting that courts may take judicial notice
                                  18   of matters of public record). The complaint and my prior orders are already part of the record in
                                       this case. First Amended Complaint (“FAC”) [Dkt. No. 14]; Order on Motions to Dismiss and
                                  19
                                       Withdraw [Dkt. No. 37]. Nationstar’s request as to these documents is DENIED AS MOOT.
                                  20   Documents 1 through 10 are appropriate for judicial notice because they are matters of the public
                                       record. I GRANT the requests as to documents 2, 4, and 6 but DENY AS MOOT the requests for
                                  21   documents 3, 5, 7, 8, and 9 because I did not rely on them in resolving the present motion. The
                                       request regarding the docket of Johnson’s bankruptcy case In re Johnson is also GRANTED. See
                                  22   Rosales-Martinez v. Palmer, 753 F.3d 890, 894 (9th Cir. 2014) (“It is well established that we may
                                       take judicial notice of judicial proceedings in other courts.”).
                                  23
                                       2
                                  24       All of the exhibits attached to the Mohseni declaration can be found at docket number 58-2.

                                  25
                                       3
                                         HAMP is a program “through which mortgage lenders received stimulus funds in exchange for
                                       issuing loan modifications to qualified borrowers.” Hernandez v. Wells Fargo & Co., No. 18-cv-
                                  26   07354-WHA, 2019 WL 2359198, at *1 (N.D. Cal. June 3, 2019). “[T]he Treasury Department in
                                       2009 launched the HAMP program to incentivize banks to refinance mortgages of distressed
                                  27   homeowners so they could stay in their homes.” Id. at *2.
                                       4
                                         The audio of the call was exhibit 7 at Johnson’s deposition. In the docket, the call transcript
                                  28   follows the deposition transcript at Exhibit C of the Mohseni declaration.

                                                                                          2
                                   1   11.5 The letter further informed Johnson and his attorney that Nationstar would not conduct a

                                   2   foreclosure sale during the trial period if Johnson timely made the required payments. Offer Letter

                                   3   at 6. If Johnson failed to make a trial payment in the month in which it was due, he would become

                                   4   ineligible for a permanent loan modification. Id.

                                   5          Johnson called Nationstar on October 31, 2016 to discuss the September letter. Tr. 2, 6.

                                   6   He had received the offer from his attorney over the weekend and was concerned about the

                                   7   October payment. Id. at 6. The Nationstar representative told him that it was “okay” that he had

                                   8   not made the payment yet and that Nationstar could process the payment that day. Id. at 7. The

                                   9   representative also told him that if he did not accept the TPP offer by providing payment, the offer

                                  10   would be cancelled and foreclosure proceedings would begin. Id. at 13, 16.

                                  11          Johnson provided the Nationstar representative with his Bank of America routing number

                                  12   and checking account number over the phone. Id. at 15. The representative confirmed that
Northern District of California
 United States District Court




                                  13   Nationstar would process October’s payment of $4,135.88 that day. Id. Johnson authorized

                                  14   Nationstar to process his payment, and Nationstar provided him with a confirmation number. Id.

                                  15   at 16–17. In addition, Johnson re-scheduled the payments due in November and December from

                                  16   the first of the month to November 18 and December 7, respectively. Id. at 19–20. The

                                  17   representative explained that Nationstar would “automatically draft” all three payments to the

                                  18   checking account that Johnson had provided, and he gave Johnson confirmation numbers for each

                                  19   transaction. Id. at 20–21. At the end of the call, Johnson confirmed with the representative that if

                                  20   “the successful payments [happened] in October, November, December . . . sometime in January,”

                                  21   he would receive a final modification offer. Id. at 24.

                                  22          On November 10, 2016, Nationstar sent Johnson a letter telling him that the October 31

                                  23   transaction was returned because there were insufficient funds in his account. Janati Decl. Ex. 4.

                                  24   A December 1, 2016 letter informed Johnson that his November 18 transaction was returned

                                  25   because Johnson had stopped payment on it. Id. Ex. 5; Mohseni Decl. Ex. F, Request for

                                  26
                                       5
                                  27    Johnson testified that the audio recording of the phone call played for him during his deposition
                                       accurately reflected his October 31 call with Nationstar. Johnson Depo. 44:12–18. There is no
                                  28   dispute that the transcript accurately captures the recording, and no objection was made to its
                                       admission into evidence.
                                                                                          3
                                   1   Admission (“RFA”) No. 6.

                                   2          On November 29, 2016, Clear Recon Corporation recorded a Notice of Trustee’s Sale on

                                   3   Johnson’s property, setting a December 27, 2016 sale. RJN Ex. 10.

                                   4   II.    PROCEDURAL HISTORY
                                   5          Johnson filed this action in state court on June 9, 2017, and Nationstar removed it to

                                   6   federal court on June 27, 2017. Notice of Removal [Dkt. No. 1]; id. Ex. 1 (“Compl.”) [Dkt. No. 1-

                                   7   1]. Johnson amended his complaint on August 2, 2017. First Amended Complaint (“FAC”) [Dkt.

                                   8   No. 14]. Both the original and first amended complaint asserted five causes of action against

                                   9   Nationstar. See id. On February 9, 2018, I granted in part Nationstar’s motion to dismiss, leaving

                                  10   three claims: breach of contract, violation of section 2923.7 of the California Homeowner’s Bill of

                                  11   Rights (“HBOR”), and negligence. See Order on Motion to Dismiss (“Order on MTD”) [Dkt. No

                                  12   37]. Finding good cause, I also granted defense counsel’s motion to withdraw as attorney for
Northern District of California
 United States District Court




                                  13   Johnson, who now proceeds pro se. Id. at 2.

                                  14          Nationstar now moves for summary judgment. Motion for Summary Judgment (“Mot.”)

                                  15   [Dkt. No. 58]. Although Johnson timely opposed Nationstar’s motion on June 18, two days later

                                  16   he requested leave to amend his opposition, which I granted. See Dkt. Nos. 60, 61, 62. Johnson

                                  17   never filed an amended opposition. I heard argument on July 17, 2019, and at that time I gave

                                  18   Johnson leave to submit relevant portions of the HAMP guidelines as he requested. See Dkt. No.

                                  19   65. On July 19, he filed a notification of supplemental authorities and request for leave to further

                                  20   amend his complaint. Notice and Request (“Supp. Br.”) [Dkt. No. 66].

                                  21                                         LEGAL STANDARD

                                  22          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  23   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  24   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  25   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  26   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  27   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  28   made this showing, the burden then shifts to the party opposing summary judgment to identify
                                                                                         4
                                   1   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                   2   judgment must then present affirmative evidence from which a jury could return a verdict in that

                                   3   party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).

                                   4          On summary judgment, the Court draws all reasonable factual inferences in favor of the

                                   5   non-movant. Id. at 255. In deciding a motion for summary judgment, “[c]redibility

                                   6   determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

                                   7   facts are jury functions, not those of a judge.” Id. However, conclusory and speculative testimony

                                   8   does not raise genuine issues of fact and is insufficient to defeat summary judgment. See

                                   9   Thornhill Publ’g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979).

                                  10                                             DISCUSSION

                                  11   I.     MOTION FOR SUMMARY JUDGMENT
                                  12          Nationstar moves for summary judgment on the grounds that the undisputed evidence
Northern District of California
 United States District Court




                                  13   shows (i) Johnson defaulted on his mortgage loan; (ii) Johnson breached the TPP by failing to

                                  14   make the required payments; (iii) Johnson’s default authorized Nationstar to foreclose on his

                                  15   property; (iv) Nationstar appointed Johnson a single point of contact in accordance with § 2923.7;

                                  16   and (v) Nationstar did not breach any duty of care owed to Johnson in processing his TPP or

                                  17   otherwise servicing his loan.

                                  18          A.      Breach of Contract
                                  19          The elements of a cause of action for breach of contract are (i) the existence of the

                                  20   contract, (ii) plaintiff’s performance or excuse for nonperformance, (iii) defendant’s breach, and

                                  21   (iv) the resulting damages to the plaintiff. Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821

                                  22   (2011). According to the first amended complaint, Johnson’s theory is that Nationstar breached

                                  23   the contract by attempting to debit his account twice in November 2016 and by proceeding with

                                  24   non-judicial foreclosure.6 FAC ¶¶ 33, 38. Nationstar argues that Johnson’s breach of contract

                                  25

                                  26   6
                                         In his opposition, Johnson contends that the “Oral TPP” offered to him on the October 31 phone
                                  27   call “did not [constitute] a complete and documented TPP, as required by law.” Oppo. 7. While
                                       Johnson cites no authority in support of his contention, even assuming there is such a requirement,
                                  28   the facts show Nationstar provided him with a complete and documented TPP in the September
                                       2016 letter. See Offer Letter; Reply [Dkt. No. 64] 4.
                                                                                         5
                                   1   claim fails because he, not Nationstar, breached the terms of the TPP. Mot. 8–9.

                                   2          Johnson has not presented sufficient evidence to create a triable issue on his breach of

                                   3   contract claim; instead, the undisputed evidence shows that he failed to perform on the terms of

                                   4   the TPP. See Oasis W. Realty, 51 Cal. 4th at 821 (noting that a plaintiff’s performance or excuse

                                   5   for nonperformance is an essential element of a contract claim). Nationstar unambiguously set

                                   6   forth the terms of the TPP in the offer letter and during the phone call. The TPP offer letter stated

                                   7   that Nationstar had to “receive[]” each trial payment during the month in which it was due, and

                                   8   accordingly, the first trial payment was due no later than October 31. Offer Letter 1. On the

                                   9   call—which the transcript accurately reflects, according to Johnson —the representative told him

                                  10   that Nationstar could process the first payment “right [then],” to which Johnson replied, “Okay.”

                                  11   Tr. 7. The representative explained that the TPP offer would expire if Johnson did not make a

                                  12   payment that day and explicitly stated that Nationstar would “automatically draft [the payment] to
Northern District of California
 United States District Court




                                  13   the checking account” Johnson provided. Id. at 16, 20.

                                  14          Despite this correspondence, Johnson maintained during discovery that he believed his

                                  15   payment would be processed “like a normal check,” rather than as an automatic transfer of funds.

                                  16   See Depo. 54:4–10; RFA No. 4. When Nationstar debited his account immediately, he believed

                                  17   that Nationstar had been “deceptive” and that it had “mishandled” his good-faith payment, and so

                                  18   he stopped payment on the November transaction. See Depo. 54:18–20; RFA No. 6. Johnson

                                  19   admitted that he had insufficient funds in his account to make the first payment on October 31, but

                                  20   he recalled telling the representative that funds would not be available in his account until

                                  21   November 1. RFA Nos. 5, 6; Interrog. No. 3. According to the transcript, this exchange did not

                                  22   occur. Tr. 19.

                                  23          Johnson’s arguments under the HAMP guidelines do not create a triable issue. Johnson

                                  24   cannot enforce the guidelines against Nationstar because he lacks a standalone right to do so and

                                  25   because he is not a third-party beneficiary of the servicers’ agreement. See Woodall v. Wells

                                  26   Fargo & Co., No. 15-cv-05347-JST, 2016 WL 4539499, at *2 (N.D. Cal. Aug. 30, 2016);

                                  27   Hoffman v. Bank of Am., N.A., No. C 10-2171 SI, 2010 U.S. Dist. LEXIS 70455, at *14 (N.D. Cal.

                                  28   June 30, 2010). In addition, he fails to identify provisions where the guidelines in fact impose the
                                                                                         6
                                   1   requirements and limitations he suggests are present.7 Even if Johnson could point to a guideline

                                   2   that Nationstar allegedly failed to comply with, he has never argued that the TPP was invalid. See

                                   3   A-Mark Coin Co. v. Gen. Mills, Inc., 148 Cal. App. 3d 312, 322 (1983) (noting that “[n]o rights

                                   4   are enforceable under a void contract”).

                                   5          Because Johnson, not Nationstar, breached the TPP, Nationstar could not have breached by

                                   6   beginning foreclosure proceedings. Instead, it was entitled to do so under the terms of the TPP

                                   7   and the Deed of Trust. See Offer Letter at 6; Deed of Trust at 13. In his supplemental briefing,

                                   8   Johnson submitted articles describing settlements Nationstar has entered into and fines regulatory

                                   9   boards have ordered it to pay, but these articles are not enough to create a genuine issue of

                                  10   material fact in his case. See Suppl. Br. 2–5. For all of these reasons, summary judgment is

                                  11   appropriate on Johnson’s breach of contract claim.

                                  12          B.      Violation of California Civil Code § 2923.7
Northern District of California
 United States District Court




                                  13          Johnson alleges that by not providing him with a single point of contact, Nationstar

                                  14   violated Section 2923.7 of the California Civil Code. FAC ¶¶ 54–57. The HBOR provides,

                                  15   “When a borrower requests a foreclosure prevention alternative, the mortgage servicer shall

                                  16   promptly establish a single point of contact and provide to the borrower one or more direct means

                                  17   of communication with the single point of contact.” Cal. Civ. Code § 2923.7(a). A single point of

                                  18   contact is “an individual or team of personnel each of whom has the ability and authority to

                                  19   perform the responsibilities described in subdivisions (b) to (d).”8 § 2923.7(e). Section 2924.12

                                  20   allows a borrower to bring an action for injunctive relief to enjoin a material violation of section

                                  21
                                       7
                                  22     Johnson contended at the hearing and in his supplemental briefing that Nationstar violated the
                                       HAMP guidelines by refusing to provide him with the terms of the loan modification plan until
                                  23   after he had completed the trial payments and by requiring a monthly TPP payment that was more
                                       than 10% greater than his original loan payment. See Opposition (“Oppo.”) [Dkt. No. 60] 5; Supp.
                                  24   Br. 2. Johnson included the following link in his notice and request for leave to amend:
                                       https://www.treasury.gov/press-center/press-
                                  25   releases/Documents/modification_program_guidelines.pdf.

                                  26
                                       8
                                         These responsibilities include: “(1) Communicating the process by which the borrower may
                                       apply for foreclosure prevention; (2) Coordinating receipt of documents and notifying the
                                  27   borrower of missing documents; (3) Having access to the necessary information to inform the
                                       borrower of the current status of the foreclosure prevention alternative; (4) Ensuring the borrower
                                  28   is considered for all foreclosure prevention alternatives; (5) Having access to individuals with the
                                       ability to stop the foreclosure process when necessary.” Cal. Civ. Code § 2923.7(b).
                                                                                          7
                                   1   2923.7. A violation is material when “the alleged violation affected a plaintiff’s loan obligations

                                   2   or the modification process.” Morton v. Wells Fargo Bank, N.A., No. 16-cv-05833-HRL, 2016

                                   3   WL 7117041, at *4 (N.D. Cal. Dec. 7, 2016) (internal quotation marks and citation omitted).

                                   4          Nationstar is entitled to summary judgment on this claim because the undisputed evidence

                                   5   shows that it assigned Johnson an SPOC. Nationstar submitted the letters it sent to Johnson on

                                   6   November 15, 2014, October 8, 2015, and October 24, 2016. Janati Decl. Ex. 6. Each one

                                   7   provided Johnson with the contact information of an updated Dedicated Loan Specialist that

                                   8   Nationstar had assigned to him. Janati Decl. Ex. 6. The first two letters were sent to Johnson’s

                                   9   attorney and identified Kristi Berry and then Michael Petrini as Johnson’s SPOC. Id. The last

                                  10   letter was sent to Johnson at his property and named Todd Beyersdorf. Id. These letters provided

                                  11   Johnson with the phone extensions and fax numbers of each specialist. Id. The September 2016

                                  12   letter, which informed Johnson he had been approved for the TPP, also referenced Michael Petrini,
Northern District of California
 United States District Court




                                  13   his Dedicated Loan Specialist at the time. Offer Letter 1.

                                  14          These letters show Nationstar complied with its obligation to provide Johnson with an

                                  15   SPOC. See Gilliam v. Bank of Am., N.A., No. 17-cv-01296, 2019 WL 1063399, at *8 (C.D. Cal.

                                  16   Feb. 20, 2019) (granting summary judgment where the borrower presented nothing to undermine

                                  17   the letters the servicer had sent). The letters also demonstrate that Nationstar provided two means

                                  18   for reaching each specialist assigned to him. See Cal. Civ. Code § 2923.7(a) (requiring “one or

                                  19   more direct means of communication”).

                                  20          Neither of Johnson’s arguments save this cause of action from summary judgment. First,

                                  21   he contends that Nationstar violated section 2923.7 by assigning new specialists to his account.

                                  22   RFA No. 11. But the statute does not prevent the servicer from replacing the contact over time so

                                  23   long as these changes do not “cause a borrower’s account to be insufficiently reviewed or

                                  24   managed.” See Hild v. Bank of Am., N.A., No. 14-cv-2126, 2015 WL 1813571, at *7 (C.D. Cal.

                                  25   Apr. 21, 2015). Second, Johnson argues that while Nationstar purported to provide him with an

                                  26   SPOC, it did not assign one “in actuality.” Oppo. at 7. Nationstar violated section 2923.7 by

                                  27   giving Johnson “the run around” and “[stonewalling] his loan modification attempts.” FAC ¶ 54.

                                  28   Johnson argues that Nationstar has no record of his SPOCs making contact with him and that his
                                                                                        8
                                   1   SPOCs were never “available” to him. Oppo. 7. In discovery responses, Johnson asserted that his

                                   2   Dedicated Loan Specialists were not available to speak with him and that when he did reach

                                   3   someone, “they could not provide updates, dates, expected decision time frames, nothing.” See

                                   4   RFA No. 11; Interrog. pg. 6.9

                                   5          Even if this conduct could constitute a section 2923.7 violation, Johnson submits no

                                   6   evidence to support a finding that these interactions occurred as he says they did.10 Allegations

                                   7   without evidence are insufficient to create a triable issue of fact. Cf. MacDonald v. Wells Fargo

                                   8   Bank N.A., No. 14-cv-04970-HSG, 2017 WL 1150362, at *2 (N.D. Cal. Mar. 28, 2017) (finding

                                   9   material dispute where there was evidence that separate SPOCs provided borrowers with

                                  10   conflicting information); Curtis v. Nationstar Mortg. LLC, No. 14-cv-05167-HRL, 2016 WL

                                  11   1275599, at *5 (N.D. Cal. Apr. 1, 2016) (finding material dispute where the SPOC sent

                                  12   contradictory information and where the borrower received a letter from an individual who was
Northern District of California
 United States District Court




                                  13   not assigned as his SPOC); Tuan Anh Le v. Bank of N.Y. Mellon, 152 F. Supp. 3d 1200, 1213

                                  14   (N.D. Cal. 2015) (finding material dispute where there was evidence suggesting the

                                  15   representatives were not sufficiently knowledgeable about the borrower’s situation).

                                  16          In addition, for this claim to survive Johnson would have to present evidence that the

                                  17   alleged violation was material, namely that it “affected [his] loan obligations or the modification

                                  18   process.” See Morton, 2016 WL 7117041, at *4. Instead, the evidence shows that Johnson was

                                  19   “afforded a meaningful opportunity to obtain . . . an alternative to foreclosure in the form of a loan

                                  20   modification.” See Dowling v. Bank of Am., N.A., No. 14-cv-01041, 2017 WL 3284675, at *5

                                  21   (E.D. Cal. Aug. 2, 2017). Nationstar presents evidence that Johnson made no attempt to

                                  22   communicate with Nationstar after failing to comply with the TPP terms. Janati Decl. ¶¶ 9–12.

                                  23   Nationstar is entitled to summary judgment on this claim.

                                  24

                                  25

                                  26   9
                                         The question number that corresponds to this answer was cut off in the copy of the
                                  27   Interrogatories Nationstar submitted.
                                       10
                                  28     Discovery responses that completely lack detail about the alleged interactions are insufficient to
                                       create a triable issue.
                                                                                      9
                                                 C.     Negligence
                                   1
                                                 Under California negligence law, a plaintiff must prove four elements: (i) duty, (ii) breach,
                                   2
                                       (iii) causation, and (iv) damages. Conroy v. Regents of Univ. of Cal., 45 Cal. 4th 1244, 1250
                                   3
                                       (2009). Johnson asserts in his complaint that as his loan servicer, Nationstar owed him a duty to
                                   4
                                       exercise reasonable care in processing and reviewing his loan application. FAC ¶ 60. Nationstar
                                   5
                                       allegedly breached that duty by “(1) failing to review Plaintiff’s loan modification application in a
                                   6
                                       timely manner; (2) failing to provide Plaintiff with a good faith review of their loan modification
                                   7
                                       application; (3) approving Plaintiff for a Trial Modification, but refusing to provide a permanent
                                   8
                                       loan modification; and (4) initiating and continuing foreclosure in violation of public policy and
                                   9
                                       statutory restrictions on foreclosures.” Id. ¶ 61.
                                  10
                                                 As I have noted previously, there is a common law duty to exercise reasonable care in the
                                  11
                                       processing of a borrower’s application for a loan modification. Order on MTD 9. Accordingly,
                                  12
Northern District of California




                                       Nationstar does not assert that it owed no duty of care to Johnson. Mot. 11. Instead, Nationstar
 United States District Court




                                  13
                                       argues that summary judgment is appropriate because it did not breach any duty to Johnson by
                                  14
                                       refusing to provide a permanent loan modification despite approving him for a trial modification.
                                  15
                                       Id. at 12. In addition, Johnson’s allegation that foreclosure was a violation of “public policy and
                                  16
                                       statutory restrictions” is conclusory. Id.
                                  17
                                                 Johnson has provided no evidence that would allow a jury to find in his favor on the
                                  18
                                       negligence claim. His first two theories of breach—that Nationstar failed to review his loan
                                  19
                                       modification application in a timely or good faith manner—have no factual basis because Johnson
                                  20
                                       did not submit a loan modification application. See FAC ¶¶ 21, 56.11 As for Nationstar’s refusal
                                  21
                                       to provide a permanent loan modification, it only did so after Johnson had breached the clear
                                  22
                                       terms of the TPP. Johnson’s own failure to comply with the terms disqualified him from
                                  23
                                       eligibility for a permanent loan modification.
                                  24
                                                 In his opposition, Johnson implies that Nationstar violated “statutory restrictions and
                                  25
                                       public policy” by resuming foreclosure proceedings in alleged violation of HAMP guidelines.
                                  26
                                  27

                                  28
                                       11
                                            Johnson did not raise these theories in response to Nationstar’s motion.

                                                                                            10
                                   1   Oppo. 8. Johnson argues that before his loan was transferred from Bank of America to Nationstar

                                   2   for servicing, Bank of America approved Johnson for a loan modification. Id. Johnson contends

                                   3   that after the transfer Nationstar was “obligated to honor that modification” in keeping with

                                   4   “HAMP federal guidelines.” Id. However, Johnson did not allege this fact in his complaint, nor

                                   5   has he submitted any evidence of a prior approval by Bank of America.12 Instead, the undisputed

                                   6   evidence shows that Johnson defaulted on his mortgage payments in 2010, that his loan was due

                                   7   for payment on March 1, 2010, and that the current arrearage on the loan is approximately

                                   8   $447,801.11. See RJN Ex. 2.; Janati Decl. ¶ 14. Under the terms of Johnson’s Deed of Trust, and

                                   9   given his failure to comply with the TPP, Nationstar had the right to foreclose and could not have

                                  10   breached its duty of care to Johnson by resuming those proceedings. See Deed of Trust 13.

                                  11          Because Johnson has no viable theory of negligence nor any evidence to support his

                                  12   allegations, Nationstar is entitled to summary judgment on this claim.
Northern District of California
 United States District Court




                                  13   II.    MOTION FOR LEAVE TO AMEND
                                  14          Johnson has requested leave to file an amended complaint to research the “relationship

                                  15   between Washington’s Outrage Statute and California’s Intentional Infliction of Emotional

                                  16   Distress Statute as well as research into a False and Deceptive Business Claim [and] Promissory

                                  17   Estoppel.”13 Supp. Br. 5.

                                  18          Federal Rule of Civil Procedure 15 dictates that “[t]he court should freely give leave [to

                                  19   amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Courts consider five factors when

                                  20   deciding whether to grant a motion for leave to amend pursuant to Rule 15: (i) bad faith on the

                                  21   part of the movant; (ii) undue delay in filing the motion; (iii) prejudice to the opposing party; (iv)

                                  22   futility of amendment; and (v) whether the plaintiff has previously amended the complaint.”

                                  23

                                  24   12
                                         While it is not clear, Johnson’s statement may refer to the “California Declaration” of Jason
                                  25   Gardner, dated February 10, 2010. RJN Ex. 2. However, this declaration does not indicate that
                                       Bank of America approved a loan modification but rather that a Bank of America collector had
                                  26   “contacted [Johnson] to assess [his] financial situation and explore options . . . to avoid
                                       foreclosure.” Id.
                                  27   13
                                          In his Motion, Johnson also assets that Nationstar “dual [tracked]” his loan modification. Mot.
                                  28   to Amend at 5. However, I dismissed this claim when he raised it in his FAC because Johnson
                                       never submitted a loan modification. See Order on MTD 8; FAC ¶ 48.
                                                                                        11
                                   1   Victor v. R.C. Bigelow, Inc., No. 13-cv-02976-WHO, 2015 WL 4104609, at *1 (N.D. Cal. July 7,

                                   2   2015). “Above all, in exercising its discretion, the court ‘must be guided by the underlying

                                   3   purpose of Rule 15—to facilitate decision on the merits, rather than on the pleadings or

                                   4   technicalities.’” Castillo-Antonio v. Mejia, No. 14-cv-03637-JSC, 2014 WL 6735523, at *1 (N.D.

                                   5   Cal. Nov. 26, 2014).

                                   6          It would be futile to allow Johnson to amend his Complaint to assert these claims. First,

                                   7   there is no reason why the Washington common law tort of outrage should apply to this case, in

                                   8   which a California resident alleges an injury that occurred in California in connection with a piece

                                   9   of property in California. Second, over the past two years of overseeing this case, I have heard no

                                  10   suggestion of any conduct by Nationstar that “exceed[ed] all bounds of that usually tolerated in a

                                  11   civilized community” that would form the basis for an IIED claim. See Miller v. Fortune

                                  12   Commercial Corp., 15 Cal. App. 5th 214, 228–29 (2017) (citation omitted). Third, although
Northern District of California
 United States District Court




                                  13   Johnson does not cite a statute for his “False and Deceptive Business Claim,” I already dismissed

                                  14   Johnson’s claim under California Business and Professions Code section 17200 after agreeing

                                  15   with Nationstar that Johnson’s default, not Nationstar’s alleged unlawful acts, caused his

                                  16   economic harm. See Order on MTD 11. I am aware of no other California law under which the

                                  17   fact of this case could possibly fit. Fourth, the facts do not support a promissory estoppel claim

                                  18   because the only “clear and unambiguous” promise Nationstar made to Johnson was laid out in the

                                  19   letter and call transcript. See Sateriale v. R.J. Reynolds Tobacco Co., 697 F.3d 777, 792 (9th Cir.

                                  20   2012); see also Alvarez v. Nationstar, 2017 WL 1153029, at *3 (N.D. Cal. March 28, 2017)

                                  21   (dismissing the promissory estoppel claim because Nationstar had only vaguely promised that it

                                  22   would provide a “good faith” review of the loan modification application). In addition, the timing

                                  23   of the motion, coming after the hearing on Nationstar’s motion for summary judgment, strongly

                                  24   counsels against allowing Johnson to amend.

                                  25

                                  26
                                  27

                                  28
                                                                                        12
                                   1                                           CONCLUSION

                                   2          For the reasons set forth above, Johnson’s request for leave to amend his complaint is

                                   3   DENIED, and Nationstar’s motion for summary judgment is GRANTED. Judgment shall be

                                   4   entered accordingly.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 7, 2019

                                   7

                                   8
                                                                                                  William H. Orrick
                                   9                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      13
